Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2-3 and 5-9 on the claims set 05/19/2022 are pending.
Claims 1 and 3 are newly amended.
Claim 4 is newly cancelled.
Claims 2-3 and 5-9 have been examined on their merits. 

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 6-8 is/are rejected under 35 U.S.C. as being unpatentable over Takezawa et al. (Journal of Biochemistry, 1995, included in IDS dated 08/29/2019, previously cited 02/25/2022, hereafter “Takezawa”) in view of Yanagimachi et al. (PLOS ONE, 2013, previously cited 02/25/2022, hereafter “Yanagimachi”) and Szkolnicka et al. (Stem Cells, 2016, previously cited 02/25/2022, hereafter “Szkolnicka”).
In regards to claims 2, Takezawa teaches that bone marrow cells (monocytes and myeloid progenitor cells) were cultured in a 50% hepatocyte conditioned medium (50% conditioned medium and 50% basal medium) (p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression). Takezawa further teaches that the hepatocyte conditioned medium was the supernatant of hepatocytes cultured for 48hrs on a collagen type I-coated dish (extracellular matrix) (p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression).
Furthermore, while Takezawa teaches that bone marrow cells were obtained directly from femurs, and not induced pluripotent stem cells specifically (p1176, Cell Preparation, on column 2, top paragraph), Yanagimachi, teaches a method of culturing monocytes from pluripotent stem cells, including induced pluripotent stem cells (Abstract; Figure 1, p2). Yanagimachi also teaches that induced pluripotent stem cells can be propagated indefinitely, and that development of monocytic cells from these pluripotent cells is of particular interest because it would provide an unlimited source of these cells for clinical applications and the examination of disease pathologies (Introduction, p1, column, last paragraph). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Takezawa and use induced pluripotent stem cells to obtain monocytes because of the possibility of obtaining more desired cells, which would save time and expenses and be useful in clinical applications. Furthermore, because Yanagimachi teaches that monocytic cells can readily be obtained from induced pluripotent stem cells, it could be done with predictable results and a reasonable expectation of success.
In addition, since Takezawa teaches that hepatocytes were cultured for 48hrs to make the hepatocyte medium, and since 48hrs lies within 1 to 7 days, Takezawa teaches the timing step of making hepatocyte media as claimed.
While Takezawa teaches that the hepatocytes were cultured in media containing serum (p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression), Szkolnicka teaches that undefined components in serum can elicit unknown biological effects and lead to phenotypic variability in vitro, and therefore, serum-free media can be used to overcome this (Culture Definition and Technology Scale-Up, p1423). Szolnicka also teaches that defined culture is essential for cellular differentiation, scale-up, and biomedical application, and to improve the definition of the differentiation process serum-free media can be used (Culture Definition and Technology Scale-Up, p1423). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Takezawa and culture hepatocytes in serum-free media to improve the definition of the media and reduce unknown biological effects and phenotypic variability, which would save costs and experimental time and would lead to predictable results with a reasonable expectation of success.
Takezawa also teaches that these cells differentiated into liver macrophages (p1175, Abstract).
In regards to claim 6, Takezawa teaches that bone marrow cells (monocytes) were cultured in flat-bottomed 96-well plates (p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression).
In regards to claims 7 and 8, as above, Takezawa teaches that bone marrow cells (monocytes and myeloid progenitor cells) were cultured in a 50% hepatocyte conditioned medium (p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression).
Therefore, since Takezawa teaches that 50% of the media was hepatocyte conditioned medium which lies within ratios of 10:1 to 1:10, and is 1:1, Takezawa teaches the ratio of conditioned medium to basal medium as claimed.
Therefore, the combined teachings of Takezawa, Yanagimachi, and Szkolnicka renders obvious Applicant’s invention as claimed. 

Claim 3 is rejected under 35 U.S.C. as being unpatentable over Takezawa in view of Szkolnicka and Yanagimachi as applied to claims 2 and 6-8 above and further in view of Subramanian (Journal of Stem Cells, 2012).
While Takezawa does not teach that pluripotent stem cells can be cultured to obtain embryoid bodies, and whether embryoid bodies can be differentiated to obtain monocytes, Subramanian teaches that embryoid bodies can be generated from human embryonic stem cells (Abstract, p1), and that embryoid bodies can be used to generate monocytes which can further differentiate into macrophages (Discussion, p10, second paragraph). Subramanian also teaches that yields of CD14+ cells (monocytes and macrophages) are 4-5 fold higher from embryoid cell cultures than from stromal cell culture (Discussion, p10, second paragraph). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the
 method of Takezawa and use embryoid cells generated from pluripotent stem cells to generate monocytes because it would allow for the generation of more monocytes, which would save costs and experimental time. Furthermore, because Subramanian teaches that embryoid bodies can effectively be used to generate monocytes, it could be done with predictable results and a reasonable expectation of success.
Furthermore, as above, while Takezawa teaches that cells were ultimately derived from femurs, not, specifically, induced pluripotent stem cells (p1176, Cell Preparation, on column 2, top paragraph), also as above, Yanagimachi, teaches a method of culturing monocytes from pluripotent stem cells, including induced pluripotent stem cells (Abstract; Figure 1, p2). Yanagimachi also teaches that human induced pluripotent stem cells can be propagated indefinitely, and that development of monocytic cells from these pluripotent cells is of particular interest because it would provide an unlimited source of these cells for clinical applications and the examination of disease pathologies (Introduction, p1, column, last paragraph). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Takezawa and use induced pluripotent stem cells to obtain monocytes because of the possibility of obtaining more desired cells, which would save time and expenses and be useful in clinical applications. Furthermore, because Yanagimachi teaches that monocytic cells can readily be obtained from induced pluripotent stem cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Takezawa, Yanagimachi, Szkolnicka, and Subramanian render obvious Applicant’s invention as claimed. 

	Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Szkolnicka and Yanagimachi as applied to claims 2, 4 and 6-8 above and in further view of Sakhno (Human Immunology, 2015).
	In regards to claims 5 and 9, as above, Takezawa teaches that the bone marrow cells (monocytes) were cultured in media containing serum (p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression), Takezawa is silent on the percentage of serum in the medium. 
However, Sakhno teaches a method of generating macrophages by culturing monocytes in low serum conditions (2% autologous plasma) (Materials and methods, Monocyte isolation and polarization of human macrophages, column 1, p152). Sakhno further that macrophages generated under low-serum conditions had higher repair potential compared to macrophages generated under standard conditions (Introduction, p152, column 1, first paragraph), and that these macrophages can restrict inflammatory immune responses, promote tissue repair, and participate in inducing an immunological tolerance in pregnancy and tumor growth (Introduction, p152, column 2, first paragraph).
A person of ordinary skill in the art would be motivated to modify the method of Takezawa and use explicitly low serum conditions because doing so would generate macrophages particularly useful for tissue repair, which could be used to develop new therapeutic strategies. Furthermore, because Sakhno teaches that macrophages can be cultured under low serum conditions, could be done with predictable results and a reasonable expectation of success.
In regards to the concentration of serum in the media, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Therefore, since Sakhno teaches serum concentrations of 2% autologous plasma, and since this concentration lies within the concentrations of 0.1% to 10% Sakhno teaches the concentration of serum in the basal medium as claimed. 
Therefore, the combined teachings of Takezawa, Yanagimachi, Szkolnicka, and Sakhno renders obvious Applicant’s invention as claimed. 

Response to Arguments

Applicant contends that Takezawa teaches multiple cell types including natural progenitor cells, but not induced pluripotent stem cells (iPSCs) limited by newly amended claim 2 (Response, p5).
	This is not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed above, while Takezawa does not explicitly teach that iPSCs were used as the cell type for differentiation into hepatic macrophages. Also, as above, Yanagimachi, teaches a method of culturing monocytes from pluripotent stem cells, including induced pluripotent stem cells (Abstract; Figure 1, p2). Yanagimachi also teaches that induced pluripotent stem cells can be propagated indefinitely, and that development of monocytic cells from these pluripotent cells is of particular interest because it would provide an unlimited source of these cells for clinical applications and the examination of disease pathologies (Introduction, p1, column, last paragraph). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Takezawa and use induced pluripotent stem cells to obtain monocytes because of the possibility of obtaining more desired cells, which would save time and expenses and be useful in clinical applications. Furthermore, because Yanagimachi teaches that monocytic cells can readily be obtained from induced pluripotent stem cells, it could be done with predictable results and a reasonable expectation of success.

	Applicant contends that hepatic macrophages were co-cultured with hepatocytes, subjected to treatment drugs with reported clinical responses, and that the claimed system could recapitulate the reported human clinical responses to these drugs (Response, p5-7).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., treatment with certain drugs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant contends that Takezawa is completely silent on the type of cells used in the experiment and only refers to them as bone marrow cells. Therefore, Applicant contends that it is not logical to assume that the cells of Takezawa are monocytes (Response, p7). Applicant further contends that because of this, the teachings of Takezawa cannot be modified by Subramanian or Sakhno to arrive at the present invention. 
	
This is not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed above, Takezawa is not relied upon to teach that monocytes were obtained by claim 2 step (b), culturing induced pluripotent stem cells to obtain monocytes. Rather, as above, Yanagimachi also teaches that induced pluripotent stem cells can be propagated indefinitely, and that development of monocytic cells from these pluripotent cells is of particular interest because it would provide an unlimited source of these cells for clinical applications and the examination of disease pathologies (Introduction, p1, column, last paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Takezawa and use induced pluripotent stem cells to obtain monocytes because of the possibility of obtaining more desired cells, which would save time and expenses and be useful in clinical applications. Furthermore, because Yanagimachi teaches that monocytic cells can readily be obtained from induced pluripotent stem cells, it could be done with predictable results and a reasonable expectation of success.
Furthermore, because of this, the modifications of Subramanian or Sakhno may appropriately be applied to the teachings of Takezawa, as suggested by Yanagimachi and Szkolnicka, to arrive at the present invention.

The declaration under 37 CFR 1.132 filed 05/19/2022 is insufficient to overcome the rejection of claims 2-9 based upon 35 U.S.C. 103 as set forth in the last Office.
	
Applicant declares that Tekezawa only describes an experiment wherein bone marrow cells were induced into macrophage cells (p2), and because of this, a person of ordinary skill in the arts would not know the working necessary to make the modifications of Subramanian or Sakhno (p5).
As detailed above, Takezawa is not relied upon to teach that monocytes were obtained by claim 2 step (b), culturing induced pluripotent stem cells to obtain monocytes. Rather, as above, Yanagimachi also teaches that induced pluripotent stem cells can be propagated indefinitely, and that development of monocytic cells from these pluripotent cells is of particular interest because it would provide an unlimited source of these cells for clinical applications and the examination of disease pathologies (Introduction, p1, column, last paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Takezawa and use induced pluripotent stem cells to obtain monocytes because of the possibility of obtaining more desired cells, which would save time and expenses and be useful in clinical applications. Furthermore, because Yanagimachi teaches that monocytic cells can readily be obtained from induced pluripotent stem cells, it could be done with predictable results and a reasonable expectation of success.
Furthermore, because of this, the modifications of Subramanian or Sakhno may appropriately be applied to the teachings of Takezawa, as suggested by Yanagimachi and Szkolnicka, to arrive at the present invention.

Applicant declares that claim 2 as amended, requires the limitation of deriving hepatic macrophages from induced pluripotent stem cells (p2).
	As detailed above, the combined teachings of Takezawa and Yanagimachi teach this feature.

Applicant proposes that the system can recapitulate human cytokine expression in response to drug stimulation (Declaration, p2-4). 
The facts presented are not germane to the rejection at issue. As detailed above, it is noted that the features upon which applicant relies (i.e., treatment with certain drugs) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635